Title: From George Washington to James McHenry, 7 February 1798
From: Washington, George
To: McHenry, James

 

Dear Sir
Mount Vernon 7th Feb: 1798

Your two letters, both dated the 1st instant, came to hand yesterday only. I thank you for giving me the perusal of their enclosures; and as I am upon the point of setting out to a meeting of the Stockholders of the Potomack Navigation, and may be from home two or three days, I return them without delay.
I had, it is true, entirely forgot my old Coach until reminded thereof by Mr Small; upon which, I wrote to Colo. Biddle (who transacts all matters of that sort for me in Philadelphia) to sell it for whatever it would fetch, and took it for granted that all expences (as he had money of mine in his hands) had been paid. Let me entreat you, therefore, to direct Mr Small to that source for payment.
As the Gout & Rheumatism are said to be cousin germans, it is no matter on which Acct (I hope I may) congratulate you on a recovery from—Complimts &ca—and I am always Your Affecte

Go: Washington

